Appeal (1) from an order of the Supreme Court at Special Term, entered November 15,1979 in Saratoga County, which granted a motion by plaintiff for summary judgment, and (2) from the judgment entered thereon on December 3, 1979. Michael and Charlotte Carmichael executed a promissory note on November 14,1978 to the plaintiff in the sum of $20,500. The note provided that it was to mature on February 13, 1979. The defendant executed a guarantee of payment of the note. By letter dated March 14,1979, the manager of plaintiff’s branch office notified defendant that the note would be renewed for an additional 90 days if defendant agreed to continue its guarantee. When defendant refused to renew the guarantee, plaintiff demanded payment of the note. Defendant’s answer set up the affirmative defenses that the guarantee expired on the date the note matured and that the plaintiff issued a new note without the continuing guarantee of the defendant. We find no merit in this contention since no new note was ever issued. Furthermore, the letter of March 14,1979 clearly stated that the bank would renew the note “with the continuing guarantee of Tele/Resources, Inc.”, and “Please forward a continuation of the borrowing resolution and guarantee executed by Tele/Resources, Inc. to encompass this renewal.” In view of the defendant’s failure to submit any evidentiary facts contradicting this documentary proof, no triable issue exists, and summary judgment was properly granted to plaintiff. Order and judgment affirmed, with costs. Greenblott, J. P., Sweeney, Kane, Main and Mikoll, JJ., concur.